DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-6 are objected to because of the following informalities:  Claim 1 states, “a wiring” then appears to refer to this feature as “the wire”. This creates antecedent basis issues and should be corrected.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  Claim 2 states, “a plurality of electrode terminals” then appears to refer to this feature as “the second electrode terminals”. This creates antecedent basis issues and should be corrected.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by NGK Spark Plug Co Ltd (JP2007258542).

Regarding claim 1 – NGK teaches an electronic component embedded structure (fig. 10, 10 [paragraph 0034] NGK states, “ceramic chip built-in wiring board”) having a first main surface (bottom surface) and a second main surface (top surface) opposite to the first main surface, the electronic component embedded structure (10) comprising: a first insulating layer (32 [paragraph 0034] NGK states, “buildup layer 32”) constituting the first main surface; a wiring (342 [paragraph 0061] NGK states, “conductor layer 324”) stacked on the first insulating layer (32); a connecting portion (portion of wiring 342 shown in direct contact with via 51) formed in the same layer as the wiring (342); an electronic component (101 [paragraph 0064] NGK states, “ceramic capacitor 101”) mounted on the connecting portion (figure 10 shows the electronic component 101 positioned “on” the connection portion 342), the electronic component (101) located on the same side as the connecting portion (342) in a stacking direction and having a first electrode layer (121 & 122 [paragraph 0064] NGK states, “external terminal electrodes 121 and 122”) electrically connected (through vias 50) to the connecting portion (portion of wiring 342 shown in direct contact with via 51); a second insulating layer (combination of insulating layers 11, 33 and 35) integrally covering the electronic component (101) and the wire (342) formed on the first insulating layer (32); a plurality of first electrode terminals (48 [paragraph 0036] NGK states, “BGA pad 48”) provided on the first main surface (bottom of first insulating layer 32); and a plurality of first via-conductors (51 [paragraph 0036] NGK states, “via conductor 51”) penetrating the first insulating layer (32) in the stacking direction, and electrically connecting the wire (342) and the connecting portion (portion of wiring 342 shown in direct contact with via 51) to the first electrode terminals (48), wherein the plurality of first electrode 

Regarding claim 2 – NGK teaches the electronic component embedded structure according to claim 1, wherein the electronic component (figs. 2 &10, 101) further has a second electrode layer (111 & 112 [paragraph 0041] NGK states, “first external electrodes 111 and 112”) located on opposite side of the first electrode layer (121 & 122), and wherein the electronic component embedded structure (10) further comprises a plurality of electrode terminals (44 [paragraph 0035] NGK states, “terminal pad 44”) being provided on the second main surface (upper surface of layer 35) and a plurality of second via-conductors (47 [paragraph 0035] NGK states, “via conductor 47”) extending in the stacking direction, penetrating the second insulating layer (35), and electrically connecting the second electrode layer (111 & 112) of the electronic component (101) to the second electrode terminals (44).



Regarding claim 4 – NGK teaches the electronic component embedded structure according to claim 1, further comprising an insulator (fig. 10, 34 [paragraph 0060] NGK states, “resin insulating layer 34”) interposed between the electronic component (101) and the first insulating layer (32), wherein the overlap portion of the wiring (342) is covered by the insulator (34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5 is/are rejected under 35 U.S.C. 103 as being unpatentable over NGK Spark Plug Co Ltd in view of Hamada et al. (US PG. Pub. 2015/0282328).

Regarding claim 5 – NGK teaches the electronic component embedded structure according to claim 1, but fails to teach the electronic component embedded structure comprising a plurality of the wirings, wherein the plurality of wirings include a wiring including the overlap portion terminating in the formation area of the electronic component and a wiring crossing the formation area of the electronic component.
 	Hamada teaches an electronic component embedded structure (figs. 2-4, 100 [paragraph 0039] Hamada states, “the circuit substrate having a built-in component 100”) comprising a plurality of the wirings (620 & 610 [paragraph 0040] Hamada states, “wiring line 610…ground conductors 620”), wherein the plurality of wirings (620 & 610) include a wiring (620) including the overlap portion (overlapping portion defined by the electronic component 500) terminating in the formation area (wiring 620 is shown terminated directly below terminal 520 of electronic component 500) of the electronic component (500 [paragraph 0039] Hamada states, “component 500”) and a wiring (610) crossing the formation area of the electronic component (figure 4 shows the wiring 610 “crossing” the entire length of the formation area of the electronic component 500).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic component embedded structure having a plurality of wirings as taught by NGK with a wiring terminating in the formation area and another wiring crossing the formation area as taught by Hamada because Hamada states, “This eliminates the need to restrict the .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over NGK Spark Plug Co Ltd in view of Urashima et al. (US PG. Pub. 2007/0045815).

Regarding claim 6 – NGK teaches the electronic component embedded structure according to claim 1, but fails to teach wherein the electronic component embedded structure comprises a plurality of the electronic components and a plurality of the connecting portions corresponding to the electronic components, wherein the plurality of electronic components are arranged adjacent to each other in a direction perpendicular to the stacking direction
 	Urashima teaches an electronic component embedded structure comprising (fig. 1, 10 [title] Urashima states, “Wiring board construction including embedded ceramic capacitors”) a plurality of the electronic components (100 & 101 [paragraph 0052] Urashima states, “a pair of ceramic capacitors 100, 101”) and a plurality of the connecting portions (connecting portions connected to vias 47) corresponding to the electronic components (100 & 101), wherein the plurality of electronic components (100 & 101) are arranged adjacent to each other in a direction perpendicular to the stacking direction (claimed structure shown in figure 1).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sato et al. (US PG. Pub. 2018/0098430) discloses an electronic component-embedded substrate.
Kasama et al. (US PG. Pub. 2016/0353576) discloses an electronic component built-in substrate.
Kawabe et al. (US PG. Pub. 2007/0281394) discloses a method for manufacturing wiring board.
Baek et al. (US PG. Pub. 2017/0094797) discloses a printed circuit board.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN T SAWYER/Primary Examiner, Art Unit 2847